

Exhibit 10.49

EMPLOYMENT AGREEMENT dated as of November 1, 2012, between Pacer International,
Inc., a Tennessee corporation (the “Company”), and Paul V. Smith (the
“Executive”).
The Company and the Executive are entering into this Agreement to set forth the
terms of the Executive’s employment with the Company. Accordingly, in
consideration of the mutual covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and the Executive,
the Company and the Executive hereby agree as follows:
Section 1.Duties. On the terms and subject to the conditions contained in this
Agreement, the Executive will initially be employed by the Company as Vice
President, Network Profitability and Management. The Executive shall perform
such duties and services on behalf of the Company and its Affiliates (as defined
in Section 24(b) below) consistent with such title and position as may
reasonably be assigned to the Executive from time to time by the Company’s Board
of Directors (the “Board”) or the Chief Executive Officer or other more senior
officers of the Company. Anything contained in this Section 1 or elsewhere in
this Agreement to the contrary notwithstanding, the Executive acknowledges and
agrees that the Executive’s title and position, principal office, and related
duties and services may be changed during the course of Executive’s employment
by the Board or the Chief Executive Officer or other more senior officers of the
Company.
Section 2.    Term. The Executive’s employment under this Agreement shall be for
the period (the “Employment Period”) commencing on the first date that the
Executive begins employment with the Company (the “Commencement Date”) and
ending on the effective date of the termination of such employment pursuant to
and in accordance with the applicable provisions of this Agreement. Upon such
termination of the Executive’s employment hereunder, the Executive (or, if
applicable, the Executive’s beneficiaries or estate) shall be entitled only to
those rights and benefits provided in Section 8(a) or Section 8(b), as
applicable to such termination, subject to the Executive’s previous and
continued compliance with those continuing covenants and agreements set forth in
this Agreement.
Section 3.    Time to be Devoted to Employment. During the Employment Period,
the Executive will devote substantially all of the Executive’s working energies,
efforts, interest, abilities and time exclusively to the business and affairs of
the Company and its Affiliates. The Executive will not engage in any other
business or activity that, in the reasonable judgment of the the Executive’s
supervisor, the Chief Executive Officer or the Board, causes or could reasonably
be expected to cause a conflict of interest, affect job performance or otherwise
conflict or interfere in any material respect with the Executive’s performance
of his duties or responsibilities as set forth in this Agreement, whether or not
such activity is pursued for gain, profit or other pecuniary advantage.
Section 4.    Base Salary; Bonus; Benefits.
(a)    During the Employment Period, the Company (or any of its Affiliates)
shall pay the Executive a minimum annual base salary (the “Base Salary”) of $
$205,880.48, payable in

1

--------------------------------------------------------------------------------



Exhibit 10.49

such installments (but not less often than monthly) as is generally the policy
of the Company with respect to the payment of regular compensation to its
employees. The Base Salary may be reviewed periodically or from time to time by
senior management or the Board, as part of the Company’s executive compensation
review process or otherwise, and will be subject to adjustment, if any, as
determined by the Board (or a Committee thereof or the other officer to which
the Board has delegated authority) in its, his or her sole discretion, but in no
event shall the Base Salary be reduced during the Employment Period below the
minimum amount stated above without the Executive’s consent. The Executive will
also be entitled to vacation under and subject to the Company’s policy. Such
vacation shall accrue and may be taken in accordance with the Company’s policy
in effect from time to time with respect to its employees generally, subject to
the Company's right at any time and from time to time to amend, modify, change
or terminate such vacation policy in any respect. The Executive will also be
entitled to such other benefits as may be made available to other executive
officers of the Company generally, including participation in such health, life
and disability insurance programs and retirement or savings plans, if any, as
the Company may from time to time maintain in effect, in all cases subject to
the Company's right at any time and from time to time to amend, modify, change
or terminate in any respect any of its employee and other benefit plans,
policies, or programs.
(b)    During the Employment Period, the Executive shall be entitled to
participate in the Company’s performance bonus plan or program if, as, and to
the extent adopted by the Board and in effect from time to time with respect to
similarly situated executives of the Company and its affiliates (the “Bonus
Plan”), and to receive such performance bonus thereunder (if any is earned or
available) with respect to each fiscal year of the Company occurring during the
Employment Period, subject in all cases to the terms and conditions of this
Agreement and such Bonus Plan. The amount of such performance bonus, if any,
that may be awarded and payable to the Executive hereunder with respect to any
such fiscal year shall range up to thirty percent (30%) of the Base Salary
earned and paid for such fiscal year as determined by the Board (or committee
thereof) in its sole discretion based on and to the extent of the achievement or
satisfaction of such targets, goals and conditions applicable to the Executive
as may be provided in such Bonus Plan for such fiscal year, and as the Board (or
committee thereof) may otherwise determine. Such targets, goals and conditions
may include (i) business, financial, operating and/or other performance measures
applicable to (A) the Company and its Affiliates taken as a whole and (B) those
business segment(s) or divisions(s) or functional group(s) of the Company and
its Affiliates for and with respect to which the Executive is responsible or has
authority (e.g., network management) and (ii) such personal and individual
performance criteria as may be determined by the Executive’s supervisor or the
Board (or committee thereof) taking into account the Executive's duties and
responsibilities to the Company and its Affiliates for the period in question.
The performance bonus awarded and payable to the Executive under such Bonus Plan
with respect to any such fiscal year (including any pro rated amount payable
pursuant to the following provisions of this Section 4(b)) shall be paid at such
time or times and in such manner as performance bonuses are paid to the other
similarly situated employees of the Company generally. If the Executive’s
employment with the Company is terminated without “cause” pursuant to Section
7(b) below, the Executive will be entitled to receive that portion of the bonus
payable for the fiscal year of the Company during which such termination occurs
pro rated through the date of such termination based on the number of days
elapsed through the termination date over 365 days (but

2

--------------------------------------------------------------------------------



Exhibit 10.49

subject to the terms and conditions of the Bonus Plan, including the Executive’s
satisfactory compliance with or achievement of personal and individual
performance criteria and objectives for the period while employed as well as
Pacer’s or its Affiliates’ or business unit’s achievement of applicable
performance measures). If the Executive’s employment with the Company is
terminated for any reason other than without “cause” pursuant to Section 7(b)
below, neither the Company nor any of its Affiliates will be obligated to pay
the Executive any bonus with respect to the fiscal year of the Company in which
such termination occurred or thereafter. The Executive’s rights to participate
in, and to receive a performance bonus under, the Company’s Bonus Plan in effect
for any given fiscal year shall be subject to the Company's right at any time
and from time to time to amend, modify, change or terminate such Bonus Plan in
any respect. In the event of a conflict between this Agreement and such Bonus
Plan, this Agreement shall control.
Section 5.    Reimbursement of Expenses. During the Employment Period, the
Company shall reimburse the Executive in accordance with Company policy for all
reasonable and necessary traveling expenses and other disbursements incurred by
the Executive for or on behalf of the Company in connection with the performance
of the Executive’s duties hereunder upon presentation of appropriate receipts or
other documentation therefor, in accordance with all applicable policies of the
Company.  
Section 6.    Disability or Death. If, during the Employment Period, the
Executive is incapacitated or disabled by accident, sickness or otherwise (a
“Disability”) so as to render the Executive mentally or physically incapable of
performing the services required to be performed by the Executive under this
Agreement for any period of 90 consecutive days or for an aggregate of 180 days
in any period of 360 consecutive days, the Company may, at any time thereafter,
at its option, terminate the Executive’s employment under this Agreement
immediately upon giving the Executive written notice to that effect. In the
event of the Executive’s death, the Executive’s employment will be deemed
terminated as of the date of death.
Section 7.    Termination.
(a)    The Company may terminate the Executive’s employment hereunder at any
time for “cause” by giving the Executive written notice of such termination,
containing reasonable specificity of the grounds therefor. For purposes of this
Agreement, “cause” shall mean (i) willful or intentional misconduct with respect
to the business and affairs of the Company or any of its Affiliates, (ii)
willful or intentional neglect of the Executive's duties or the failure to
follow the lawful directions of the Board or more senior officers of the Company
to whom the Executive reports, including the violation of any material policy of
the Company or of any of its Affiliates that is applicable to the Executive,
(iii) the material breach of any provision of this Agreement or any other
written agreement between the Executive and the Company or any of its Affiliates
and, if such breach is capable of being cured, the Executive’s failure to cure
such breach within 30 days of receipt of written notice thereof from the
Company, (iv) the Executive's commission of a felony, (v) the Executive's
commission of an act of fraud or financial dishonesty or (vi) any conviction of
the Executive for a crime involving moral turpitude or fraud. A termination
pursuant to this Section 7(a) shall take effect immediately upon the giving of
the notice contemplated hereby.

3

--------------------------------------------------------------------------------



Exhibit 10.49

(b)    The Company may terminate the Executive’s employment hereunder at any
time without “cause” by giving the Executive written notice of such termination,
which termination shall be effective as of the date set forth in such notice,
provided that such date shall not be earlier than the day on which such notice
is delivered to Executive (determined pursuant to Section 16(b) below).
(c)    The Executive may terminate his employment hereunder at any time for any
or no reason by giving the Company written notice of such termination, which
termination shall be effective as of the date set forth in such notice, provided
that such date shall not be earlier than the day on which such notice is
delivered to the Company (determined pursuant to Section 16(b) below).
Section 8.    Effect of Termination.
(a)    Upon the effective date of a termination of the Executive’s employment
under this Agreement for any reason other than a termination by the Company
without cause pursuant to Section 7(b), neither the Executive nor the
Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company or any of its Affiliates arising out
of this Agreement, except the right to receive, within 30 days after the
effective date of such termination (or such earlier period as may be required by
applicable law):
(i)    the unpaid portion of the Base Salary provided for in Section 4, computed
on a pro rata basis to the effective date of such termination;
(ii)    reimbursement for any expenses incurred by the Executive up to the
effective date of such termination of employment and with respect to which the
Executive shall not have theretofore been reimbursed, as provided in Section 5;
and
(iii)    the unpaid portion of any amounts earned by the Executive prior to the
effective date of such termination pursuant to any employee benefit plan or
program in which the Executive participated during the Employment Period
(including any accrued and unused or unpaid vacation benefits that may be earned
by or due to the Executive as of the effectiveness of such termination in
accordance with the Company’s policy in effect at the effective time of such
termination); provided, however, that the Executive shall not be entitled to
receive any benefits under any such employee benefit plan or program that have
accrued during any period if the terms of such plan or program require that the
beneficiary be employed by the Company as of the end of any period ending on or
after the effective date of such termination.
(b)    Upon termination of the Executive’s employment under this Agreement by
the Company without cause pursuant to Section 7(b), neither the Executive nor
the Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company or any of its Affiliates arising out
of this Agreement, except the right to receive the following amounts and
benefits within 30 days after the effective date of such termination, in the
case of amounts due pursuant to clause (i) below, and at such other times as
provided in clauses (ii) and (iii) below in the case of amounts due thereunder
(or in each case such earlier period as

4

--------------------------------------------------------------------------------



Exhibit 10.49

may be required by applicable law); provided, however, that in the case of
clauses (ii) and (iii) below, the Executive is not in breach of any provision of
this Agreement surviving such termination and does not engage in any activity or
conduct proscribed by Section 9 or Section 9(c) (regardless of the extent to
which such Section may be enforced under applicable law), and complies with the
requirements in Section 26:
(i)    the payments, if any, referred to in Section 8(a) above;
(ii)    payment of an amount equal to six (6) months of Base Salary as in effect
immediately prior to the effective date of such termination, divided into equal
bi-weekly installments and commencing on the date provided in Section 26 below
and continuing for six (6) months following the effective date of such
termination (the “Severance Period”), payable during the Severance Period in
such manner as the Base Salary would have been payable pursuant to Section 4(a)
but for such termination ; and
(iii)    the payment of any pro rata bonus (or portion thereof), if any, awarded
and payable to the Executive pursuant to and in accordance with Section 4(b)
with respect to the fiscal year in which such termination occurs, to be paid
when and as provided in such Section 4(b).
Notwithstanding the provisions of this Section 8(b), if on the effective date of
the Executive’s termination of employment, the Executive is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and an exception from Section 409A’s requirements is
not available as to any one or more payments or installments, then any payments
and benefits provided under this Agreement that constitute "nonqualified
deferred compensation" subject to Section 409A that are provided to Executive on
account of a separation from service shall not be paid prior to the six-month
anniversary of Executive’s separation from service. If the Executive is subject
to the restriction described in the previous sentence, Executive will be paid on
the first day of the seventh month after termination an amount equal to the
benefit that the Executive would have been paid during such six‑month period
absent such restriction, without interest. In furtherance of the application of
all possible exceptions to requirements of Section 409A, each payment or
installment shall be treated as a separate payment in order to maximize the
application of payments during the "short term deferral period" under Section
409A.
(c)    Without limiting any other provision of this Agreement, if the Executive
dies on or after the effective date of the termination of the Executive’s
employment hereunder, the Executive’s heirs, beneficiaries or estate, as their
respective interests may appear (but without duplication), shall be entitled to
receive or continue to receive those benefits that would otherwise have been due
and payable to the Executive pursuant to Section 8(a) above or Section 8(b)
above, as applicable.
(d)    In addition to, and not by way of limitation of, any other provision of
this Agreement, upon the effective date of the termination of the Executive’s
employment hereunder, the Executive shall surrender and deliver to the Company
(i) all computers, cell phones, personal digital assistants or like devices,
office equipment, credit cards, charge cards and other tangible

5

--------------------------------------------------------------------------------



Exhibit 10.49

property of or belonging to or issued in the name of the Company or any of its
Affiliates, (ii) all membership cards for memberships maintained by or in the
name of the Company or any of its Affiliates, (iii) all passwords, access codes,
documents, records, and files (including all copies thereof, regardless of the
form or media in which the same exist or are stored) in the Executive’s
possession and belonging or relating to the Company or any of its Affiliates,
and (iv) any and all other personal property in the Executive’s possession
belonging to the Company or any of its Affiliates.
Section 9.    Disclosure of Information.
(a)    From and after the date hereof, the Executive shall not at any time
disclose, divulge, furnish or make accessible to any Person any Confidential
Information (as hereinafter defined) heretofore acquired or acquired during the
Employment Period for any reason or purpose whatsoever (provided that nothing
contained in this Agreement shall be deemed to prohibit or restrict the
Executive’s right or ability to disclose, divulge, furnish or make accessible
any Confidential Information (i) to any officer, director, employee, Affiliate
or representative of the Company, or (ii) to any other Person as required in
connection with the performance of the Executive’s duties under and in
compliance with this Agreement and the applicable policies and procedures of the
Company, or as required by law or judicial process), nor shall the Executive
make use of any Confidential Information for the Executive’s own purposes or
benefit or for the purposes or benefit of any other Person except the Company
and its Affiliates. The covenant contained in this Section 9 shall survive the
termination or expiration of the Employment Period and any termination of this
Agreement.
(b)    For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as hereinafter defined) of the Company and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to the Company or any Affiliate thereof, or the business or
assets of the Company or any such Affiliate, including: books and records; agent
and independent contractor lists and related information; customer lists and
related information(including customers’ shipping patterns, requirements,
schedules and equipment needs and configurations disclosed to or developed with
the Company); vendor lists and related information; supplier lists and related
information; employee and personnel lists, policies and related information;
contract terms and conditions, including those with customers, suppliers and
vendors, independent contractors and agents, and present and former employees;
rates, quotations, fees and tariffs made available or offered to customers, and
rates, quotations, fees and tariffs made available or offered to the Company by
its vendors; terms and conditions of permits, orders, judgments and decrees;
wholesale, retail and distribution channels; pricing information, cost
information, and pricing and cost structures and strategies; marketing, product
development, network, equipment and business development plans, and strategies;
management reports; financial statements, reports, schedules and other
information; accounting policies, practices and related information; business
plans, strategic plans and initiatives, forecasts, budgets and projections; and
shareholder, board of directors and committee meeting minutes and related
information; provided, however, that Confidential Information shall not include
(A) information that is generally available to the public on the date hereof, or
which becomes generally available to the public after the date hereof without
action by the Executive in breach or violation of this

6

--------------------------------------------------------------------------------



Exhibit 10.49

Agreement, or (B) information that the Executive receives from a third party who
does not have any obligation to the Company or any of its Affiliates to keep
such information confidential and which the Executive does not know (or
reasonably could not have known) is confidential to the Company or any of its
Affiliates.
(c)    As used in this Agreement, the term “Intellectual Property Rights” means
all industrial and intellectual property rights, including the following
(whether patentable or not): patents, patent applications, and patent rights;
trademarks, trademark applications, trade names; service marks and service mark
applications; trade dress, logos and designs, and the goodwill associated with
the foregoing; copyrights and copyright applications; certificates of public
convenience and necessity, franchises and licenses; trade secrets, know-how,
proprietary processes and formulae, inventions, improvements, devices and
discoveries; development tools; marketing materials; instructions; Confidential
Information; and all documentation and media constituting, describing or
relating to the foregoing, including manuals, memoranda and records.
Section 10.    Noncompetition Covenant.
(a)    The Executive acknowledges and agrees that he will receive significant
and substantial benefits from his employment with the Company under this
Agreement, including the remuneration, compensation and other consideration
inuring to his benefit hereunder, as well as introductions to, personal
experience with, training in and knowledge of the Company and its Affiliates,
the industries in which they engage, and third parties with whom they conduct
business. Accordingly, in consideration of the foregoing, and to induce the
Company to employ and continue to employ the Executive hereunder and provide
such benefits to the Executive (in each case subject to the terms and conditions
of this Agreement and the applicable employment policies of the Company and its
Affiliates), the Executive agrees that he will not during the period beginning
on the Commencement Date and ending six (6) months after the effective date of
the termination of the Executive’s employment with the Company and its
Affiliates (the “Non-Competition Period”) for any reason:
(i)    in any city or county in any state or province of the United States,
Canada or Mexico where the Company or any of its Affiliates conducts business
during the Non-Competition Period, directly or indirectly engage or participate
in any Competing Business (as defined in Section 10(b) below) (whether as an
officer, director, employee, partner, consultant, holder of an equity or debt
investment, lender or in any other manner, or capacity, including by the
rendering of services or advice to any person), or lend his name (or any part or
variant thereof) to, any Competing Business;
(ii)    deal, directly or indirectly, with any customers, vendors, agents or
contractors doing business with the Company or any of its Affiliates, or with
any officer, director, employee of the Company or any of its Affiliates, in each
case in any manner that is or could reasonably be expected to be competitive
with the Company or any of its Affiliates;

7

--------------------------------------------------------------------------------



Exhibit 10.49

(iii)    take any action to solicit, encourage or induce any customer, vendor,
agent or contractor doing business with the Company or any of its Affiliates, or
any officer, director, employee or agent of the Company or any of its
Affiliates:
(A)    to terminate or alter in any manner adverse to the Company and its
Affiliates his or its business, commercial, employment, agency or other
relationship with the Company or such Affiliate (including any action to do
business or attempt to do business with, or to hire, retain, engage or employ or
attempt to hire, retain, engage or employ, any customer, vendor, agent or
contractor, or any officer, director or employee, of the Company or any of its
Affiliates);
(B)    to become a customer, vendor, agent or contractor, or an officer,
director or employee, of the Executive, the Executive’s Affiliates or any other
Person; or
(C)    to engage in any Competing Business; or
(iv)    engage in or participate in, directly or indirectly, any business
conducted under any name that shall be the same as or similar to the name of the
Company or any of its Affiliates or any trade name used by any of them.
Ownership by the Executive for investment purposes only of less than 2% of the
outstanding shares of capital stock or class of debt securities of any Person
with one or more classes of its capital stock listed on a national securities
exchange or actively traded in the over-the-counter market shall not constitute
a breach of the foregoing covenant. The covenant contained in this Section 10
shall survive the termination or expiration of the Employment Period and any
termination of this Agreement.
  
(b)    As used in this Agreement, the term “Competing Business” means any
transportation or other business that the Company or any of its Affiliates has
engaged in at any time during the Employment Period in any city or county in any
country, state or province of the United States, Canada or Mexico, including any
such business directly or indirectly engaged in providing any of the following:
(i)    intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers);
(ii)    highway brokerage services, including full trailer load, less than
trailer load, trailer fleet management and depot operations services;
(iii)    international freight transportation services, including ocean
forwarding, custom house brokerage, ocean carrier services (including NVOCC
operations), import/export air forwarding services, and special project
services;

8

--------------------------------------------------------------------------------



Exhibit 10.49

(iv)    port and rail depot cartage services (whether in connection with
domestic or international shipments or customers), and local and regional
trucking services (including full truckload and less-than-truckload motor
carrier services);
(v)    freight consolidation and handling services, including third party
warehouse, cross dock, consolidation, deconsolidation and distribution services;
(vi)    comprehensive transportation management programs and services to third
party customers, including supply chain and traffic management services, carrier
rate and contract management services , logistics optimization planning, and
vendor bid optimization; and
(vii)    intermodal rail equipment (including double-stack rail car, container
and chassis) supply and management services, including doublestack
transportation services.
Section 11.     Inventions Assignment.
During the Employment Period, the Executive shall promptly disclose, grant and
assign to the Company for its and its Affiliates’ sole use and benefit any and
all inventions, improvements, technical information and suggestions reasonably
relating to the business of the Company and its Affiliates (collectively, the
“Inventions”) that the Executive may develop or acquire during the Employment
Period (whether or not during usual working hours), together with all patent
applications, letters patent, copyrights and reissues thereof that may at any
time be granted for or with respect to the Inventions. In connection with the
previous sentence, the Executive shall, at the expense of the Company, including
a reasonable payment based on the Executive’s last per diem earnings with the
Company for the time involved if (a) the Executive is not then in the Company’s
employ, or (b) if the Executive is not then receiving severance payments
pursuant to Section 8(b) above, or (c) if the Executive has not otherwise
received one or more severance payments with respect to such period (whether on
a lump sum, pre-paid, or accelerated basis or otherwise), (i) promptly execute
and deliver such applications, assignments, descriptions and other instruments
as may be necessary or proper in the opinion of the Company to vest title to the
Inventions and any patent applications, patents, copyrights, reissues or other
proprietary rights related thereto in the Company and to enable it to obtain and
maintain the entire right and title thereto throughout the world, and (ii)
render such reasonable assistance to the Company as may be required in the
prosecution of applications for said patents, copyrights, reissues or other
proprietary rights, in the prosecution or defense of interferences or
infringements that may be declared involving any said applications, patents,
copyrights or other proprietary rights and in any litigation in which the
Company may be involved relating to the Inventions. The covenant contained in
this Section 11 shall survive the termination or expiration of the Employment
Period and any termination of this Agreement.
Section 12.     Assistance in Litigation. At the request and expense of the
Company (including a reasonable payment, based on the Executive’s last per diem
earnings, for the time involved if (a) the Executive is not then in the
Company’s employ, or (b) if the Executive is not then receiving severance
payments from the Company pursuant to Section 8(b)(ii), or (c) if the

9

--------------------------------------------------------------------------------



Exhibit 10.49

Executive has not otherwise received one or more severance payments from the
Company with respect to such period (whether on a lump sum, pre-paid or
accelerated basis or otherwise)) and upon reasonable notice, the Executive
shall, at all times during and after the Employment Period, furnish such
information and assistance to each of the Company and its Affiliates as the
Company may reasonably require in connection with any issue, claim or litigation
in which the Company or any of its Affiliates may be involved. If such a request
for assistance occurs after the expiration of the Employment Period, then the
Executive will only be required to render such assistance to the Company and its
Affiliates to the extent that the Executive can do so without materially
adversely affecting the Executive’s other business obligations. The covenant
contained in this Section 12 shall survive the termination or expiration of the
Employment Period and any termination of this Agreement.
Section 13.     Expenses; Taxes. Each party hereto shall bear his or its own
expenses incurred in connection with this Agreement (including legal, accounting
and any other third party fees, costs and expenses and all federal, state, local
and other taxes and related charges incurred by such party). All references in
this Agreement to remuneration, compensation and other consideration payable by
the Company or any of its Affiliates hereunder to or for the benefit of the
Executive or his heirs, representatives, or estate are to the gross amounts
thereof before reductions, set-off, or deduction for taxes and other charges
referred to below, and all such remuneration, compensation and other
consideration shall be paid net of and after reduction, set-off and deduction
for any and all applicable withholding, F.I.C.A., employment and other similar
federal, state and local taxes and contributions required by law to be withheld
by the Company or any such Affiliate.
Section 14.     Representation. The Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by the Executive do not breach, violate or cause a default under any agreement,
contract or instrument to which the Executive is a party or any judgment, order
or decree to which the Executive is subject, and (b) the Executive is not a
party to or bound by any employment agreement, consulting agreement,
noncompetition agreement, confidentiality agreement or similar agreement with
any other Person.
Section 15.     Entire Agreement; Amendment and Waiver. This Agreement contains
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes any and all prior and
contemporaneous agreements and understandings between the Executive and the
Company or any predecessor of the Company, or any of their respective
Affiliates, with respect to the subject matter hereof. Other than this
Agreement, there are no other agreements or understandings continuing in effect
relating to the subject matter hereof. No waiver, amendment or modification of
any provision of this Agreement shall be effective unless in writing and signed
by each party hereto. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights or
remedies arising by virtue of any such prior or subsequent occurrence.

10

--------------------------------------------------------------------------------



Exhibit 10.49

Section 16.     Notices.
(a)    All notices or other communications pursuant to or contemplated by this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, sent by facsimile transmission, sent by nationally-recognized,
overnight courier or mailed by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):
(i)    if to the Company, to it:
c/o Pacer International, Inc.
6805 Perimeter Drive
Dublin, OH 43016
Attention: Vice President, Human Resources
Telephone No.: (614) 923-1400
Facsimile No.: (614)-717-4101
  
with copy to:
  
Pacer International, Inc.
11231 Phillips Industrial Blvd, Suite 200, Building 1
Jacksonville, Florida 32256
Attention: General Counsel
Telephone No.: (904) 251-6075
Facsimile No.: (614) 717-4131
  
(ii)    if to the Executive, to him or at his last known address contained in
the records of the Company.
(b)    All such notices and other communications shall be deemed to have been
given and received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of delivery by facsimile, on the date of such
delivery (if sent on a business day where sent, or if sent on other than a
business day where sent, on the next business day where sent after the date
sent), (iii) in the case of delivery by nationally-recognized, overnight
courier, on the next business day where sent following dispatch, and (iv) in the
case of mailing, on the third business day where sent next following such
mailing. In this Agreement, the term “business day” means, as to any location,
any day that is not a Saturday, a Sunday or a day on which banking institutions
in such location are authorized or required to be closed.
Section 17.     Severability. It is the desire and intent of the parties that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be so modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to

11

--------------------------------------------------------------------------------



Exhibit 10.49

be excised from this Agreement; provided, however, that the legality, binding
effect and enforceability of the remaining provisions of this Agreement, to the
extent the economic benefits conferred upon the parties by virtue of this
Agreement remain substantially unimpaired, shall not be affected or impaired in
any manner, and any such invalidity, illegality or unenforceability with respect
to such provision in such jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 18.     Remedies. The Executive acknowledges and agrees that the
provisions of this Agreement (including Section 9, Section 11, and Section 12)
are of a special and unique nature, the loss of which cannot be adequately
compensated for in damages by an action at law, and that the breach or
threatened breach of any provision of this Agreement (including Section 9,
Section 11, and Section 12) would cause the Company irreparable harm. The
Executive further acknowledges and agrees that in the event of a breach or
threatened breach of any of the covenants contained in this Agreement (including
Section 9, Section 11, and Section 12), the Company shall be entitled to
immediate relief enjoining the same in any court or before any judicial body
having jurisdiction over such a claim, without being required to post a bond or
prove that monetary damages are inadequate. All rights and remedies provided for
in this Agreement are cumulative, are in addition to any other rights and
remedies provided for by law, and may, to the extent permitted by law, be
exercised concurrently or separately. The exercise of any one right or remedy
shall not be deemed to be an election of such right or remedy or to preclude the
exercise or pursuit of any other right or remedy.
Section 19.     Benefits of Agreement; Assignment. The terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns, representatives, heirs and
estates, as applicable. This Agreement shall not be assignable by the Executive
without the prior written consent of the Company (acting with approval its Board
of Directors). Except as expressly provided in this Agreement, this Agreement
shall not confer any rights or remedies upon any Person other than the parties
hereto and their respective successors, permitted assigns, representatives,
heirs and estates, as applicable.
Section 20.     Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF OHIO, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
OHIO, OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF OHIO TO BE APPLIED.
Section 21.     Jury Trial Waiver. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED TO THE SUBJECT
MATTER HEREOF. EXECUTIVE UNDERSTANDS THAT THE WAIVER OF THE RIGHT TO A TRIAL BY
JURY IS AN IMPORTANT RIGHT WHICH THE EXECUTIVE HEREBY FOREGOES.

12

--------------------------------------------------------------------------------



Exhibit 10.49

Section 22.     Jurisdiction and Venue; Service of Process.
(a)    The parties hereto agree that all disputes among them arising out of,
connected with, related to, or incidental to the relationship established
between them in connection with this Agreement shall be resolved exclusively by
state or federal courts located in Dublin, Ohio and any appellate court from any
thereof, or by an arbitrator located in Dublin, Ohio in such cases where both
parties hereto have expressly agreed to binding arbitration.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for himself or itself and his or its property, to the exclusive
jurisdiction of any Ohio state court or federal court of the United States of
America sitting in Dublin, Ohio, and any appellate court from any thereof, in
any suit, action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in any such Ohio
state court or, to the extent permitted by law, in any such federal court. Each
of the parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent he or it may legally and effectively do so, any objection
that he or it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder in any Ohio state or federal
court of the United States of America sitting in Dublin, Ohio. Each of the
parties hereto hereby irrevocably waives, to the fullest extent he or it may
legally and effectively do so, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.
(d)    Each of the parties hereto hereby agrees that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.
Section 23.    Independence of Covenants and Representations and Warranties. All
covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached shall not affect the incorrectness of or a breach of
a representation and warranty hereunder.

13

--------------------------------------------------------------------------------



Exhibit 10.49

Section 24.     Interpretation and Construction; Defined Terms.
(a)    The term “Agreement” means this Employment Agreement and any and all
schedules, annexes and exhibits that may be attached hereto, as the same may
from time to time be amended, modified, supplemented or restated in accordance
with the terms hereof. The use in this Agreement of the word “including” means
“including, without limitation.” The words “herein,” “hereof,” “hereunder,”
“hereby,” “hereto,” “hereinafter,” and other words of similar import refer to
this Agreement as a whole, and not to any particular article, section,
subsection, paragraph, subparagraph or clause contained in, or any schedule,
annex or exhibit that may be attached to, this Agreement. All references to
articles, sections, subsections, paragraphs, subparagraphs, clauses, schedules,
annexes and exhibits mean such provisions of this Agreement and the schedules,
annexes and exhibits that may be attached to this Agreement, except where
otherwise stated. The title of and the article, section, paragraph, schedule,
annex and exhibit headings in this Agreement are for convenience of reference
only and shall not govern or affect the interpretation of any of the terms or
provisions of this Agreement. The use herein of the masculine, feminine or
neuter forms also shall denote the other forms, as in each case the context may
require. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Accounting terms used but not
otherwise defined herein shall have the meanings given to them under GAAP.
Unless otherwise provided herein, the measure of one month or year for purposes
of this Agreement shall be that date of the following month or year
corresponding to the starting date, except that, if no corresponding date
exists, the measure shall be the next day of the following month or year (e.g.,
one month following February 8 is March 8, and one month following March 31 is
May 1).
(b)    The term “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
(c)    The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.

14

--------------------------------------------------------------------------------



Exhibit 10.49

Section 25.     Counterparts and Facsimile Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile shall be deemed for all purposes to
constitute such party’s good and valid execution and delivery of this Agreement.
Section 26.     Further Assurances. The Executive hereby agrees, in
consideration of the Company’s covenants and agreements set forth in this
Agreement, that as a condition precedent to the Company’s obligations to pay,
and prior to the Executive's (or his heirs’, beneficiaries’ or estate’s in the
event of his death) acceptance of, amounts payable under Section 8, the
Executive shall for himself, his heirs, beneficiaries, estate, successors and
assigns, enter into such other documents, agreements and instruments reasonably
requested by the Company, including a separate settlement agreement prepared by
the Company with those provisions deemed appropriate by the Company, including a
release of the Company and its Affiliates from, and a waiver of, all claims
(including those related to alleged wrongful discharge or alleged employment
discrimination under any federal, state or local statute or regulation) and
confirmation of the confidentiality, non-competition and other covenants of this
Agreement that survive termination of employment. The Executive hereby agrees
that the Executive shall forfeit all rights to payments and benefits hereunder
unless any Company property is returned pursuant to Section 8(d) and all
documents, agreements and instruments specified in the previous sentence are
signed, delivered and not revoked within sixty (60) days following the date of
The Executive’s separation from service within the meaning of Section 409A. If
such property is so returned and such documents, agreements, and instruments are
so signed, delivered and not revoked, then such payments or benefits shall be
made or commence upon the sixtieth (60th) day following the Executive’s
separation from service. The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon the Executive’s
separation from service, and any payments made thereafter shall continue as
provided in this Agreement.
Section 27.     Section 409A. The provisions of this Agreement are intended and
shall be interpreted and administered so that payments and benefits qualify
where applicable for an exemption from Section 409A, so as to not result in the
imposition of additional tax or interest under Section 409A where applicable.
Without limiting the foregoing, this Agreement shall not be amended in a manner
so as to result in the imposition of such tax or interest, any reference to
“termination of employment” or similar term shall mean an event that constitutes
a “separation from service” within the meaning of Section 409A, and any
reimbursement of expenses shall occur no later than the end of the calendar year
following the calendar year in which is the expense is incurred (or such earlier
date as applies under the Company’s business expense reimbursement policy).
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this employment agreement will comply with
Section 409A and in no event will the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Executive on account of non-compliance with Section 409A.

15

--------------------------------------------------------------------------------



Exhibit 10.49



[Remainder of page intentionally left blank.]
  
  


IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement effective as of the date first written above.
THE COMPANY:
  
PACER INTERNATIONAL, INC.
  
  
By: /s/ Florian Kete_____________________
Name: Florian Kete
Title: Vice President, Human Resources
  
  
THE EXECUTIVE:
  
  
/s/ Paul V. Smith____________________________ Paul V. Smith

16